Exhibit 10.1

 

 



Execution Version

AMENDED AND RESTATED 

 

SHARE EXCHANGE AGREEMENT

 

This Amended and Restated Share Exchange Agreement (this “Agreement”) is made
and entered into as of October 21, 2012 by and among Lustros Inc. (f.k.a.
Power-Save Energy Company), a Utah corporation (the “Company”), Bluestone, S.A.,
a “closed” Chilean corporation (“Bluestone”), Fidelity Trust (Switzerland) A.G.,
a Swiss corporation ("Fidelity"), Angelique de Maison ("de Maison"), Juan Carlos
Camus Villegas ("Camus") and Alfredo Rovaldo Manfredi Aguirre ("Manfredi"), and
amends and restates in its entirety that certain Share Exchange Agreement dated
March 9, 2012 (the "Original Agreement"), effective as of March 9, 2012 (the
"Effective Date"). This Agreement is made and entered into with reference to the
following facts:

 

A. Bluestone owns 60% of the Equity Interests of Sulfatos, a Chilean corporation
that is in the business of copper mining and the manufacturing of food grade
copper sulfate.

 

B. Camus and Manfredi are the sole shareholders of record of Bluestone as of
March 9, 2012.

 

C. As of March 9, 2012, de Maison was entitled to shares of Bluestone that would
represent, when issued, 90% of the outstanding shares of Bluestone, in
consideration of a loan commitment in the amount of $2.2 million made to
Bluestone, of which as of the date hereof Bluestone had received loans in the
amount of $1,391,000 and her remaining commitment was $809,000 (the "Bluestone
Capital Commitment").

 

D. On the terms and subject to the conditions of this Agreement, the Bluestone
Shareholders desire to sell to the Company, and the Company desires to purchase
from the Bluestone Shareholders, all of their Equity Interests in Bluestone,
which will be all of the outstanding Equity Interests in Bluestone.

 

E. All the parties to this Agreement acknowledge that it will necessary to
formalize the share exchange effected hereby under Chilean law through the
registration of the transfer of the shares on the share registry of Bluestone,
and that the Company may act in Chile per se or through a Chilean entity that it
wholly owns.

 

F. For purposes of this Agreement, capitalized terms used and not otherwise
expressly defined herein shall have the respective meanings specified or
referred to in Appendix I attached hereto.

 

NOW THEREFORE, with reference to the facts set forth in the Recitals and in
consideration of the mutual covenants, conditions, representations and
warranties hereinafter set forth, the parties agree as follows:

 



1

 

 

 

1.               Share Exchange

 

1.1            The Company hereby purchases from Camus, and Camus hereby sells,
transfers and assigns to the Company, 29,100 shares of Bluestone and any and all
other Equity Interests of Bluestone held by Camus, for 5,820,000 shares of
Company Common Stock.

 

1.2            The Company hereby purchases from Manfredi, and Manfredi hereby
sells, transfers and assigns to the Company, 900 shares of Bluestone and any and
all Equity Interests of Bluestone held by Manfredi, for 180,000 shares of
Company Common Stock. Manfredi hereby instructs the Company to issue such shares
to Camus.

 

1.3            The Company hereby purchases from Fidelity, and Fidelity hereby
sells, transfers and assigns to the Company, its right to purchase shares of
Bluestone and any and all other Equity Interests of Bluestone held by Fidelity,
for 42,000,000 shares of Company Common Stock.

 

1.4            The Company hereby purchases from de Maison, and de Maison hereby
sells, transfers and assigns to the Company, her right to purchase shares of
Bluestone and any and all other Equity Interests of Bluestone held by de Maison,
for 54,000,000 shares of Company Common Stock. de Maison hereby instructs the
Company to issue 42,000,000 shares of these shares to Fidelity.

 

1.5            The Parties acknowledge and agree that the exchanges and
transfers made by this Section 1 shall be deemed to have occurred on the
Effective Date, notwithstanding the date the transfers of the shares of
Bluestone are formally registered on the books of Bluestone pursuant to Chilean
law.

 

2.               Representations and Warranties of the Bluestone Group with
respect to Bluestone

 

The Bluestone Members hereby jointly and severally represent and warrant to the
Company that as of the Effective Date:

 

2.1            Bluestone is a closed corporation duly organized in 2012, validly
existing and in good standing under the laws of Santiago, Chile. Bluestone has
the requisite power and authority to own and operate its assets, properties, and
business and to carry on its business as now conducted.

 

2.2            Bluestone has the requisite power and authority to execute and
deliver this Agreement and any other agreements contemplated hereby to which it
is a party and to perform any obligations hereunder and thereunder. This
Agreement and any other agreements contemplated hereby to which Bluestone is a
party have been duly executed and delivered by Bluestone and, assuming due
execution and delivery hereof and thereof by the Company, constitute the valid,
binding and enforceable obligations of Bluestone, enforceable against Bluestone
in accordance with their terms.

 

2.3            Bluestone is the sole and exclusive owner of the Sulfatos
Interest, free and clear of any Encumbrance; the Sulfatos Interest represents
60% of the outstanding shares of Sulfatos, and there are no outstanding Stock
Equivalents of Sulfatos;

 



2

 

 

 

2.4            Bluestone has no material assets except for the shares of
Sulfatos and the Bluestone Capital Commitment;

 

2.5            Except for the obligation to pay to Santa Teresa the amount of
$809,000 as the balance of the purchase price for Bluestone's interest in
Sulfatos, the total Liabilities of Bluestone do not exceed $2,500 and the total
liabilities of Sulfatos do not exceed $2.0 million (based on the currency
exchange rate on the date hereof);

 

2.6            Immediately following the sale, transfer and exchange pursuant to
Section 1, the Company owns all outstanding Equity Interests of Bluestone.

 

2.7            Neither the execution and delivery of this Agreement nor the
performance of Bluestone’s or any Bluestone Member's obligations contemplated
hereby will (a)  violate the Charter Documents of Bluestone, (b) violate or
conflict with any Order or applicable Legal Requirement of any Governmental Body
having jurisdiction over Bluestone or its assets or properties, (c) result in
the acceleration of obligations, breach or termination of, or constitute a
default under, any Contract to which Bluestone is subject, or (d)  require
Bluestone to obtain any Consent from any Governmental Body or under any Contract
to which Bluestone is subject.

 

2.8            Bluestone is a newly formed company that has not yet been
required to file Tax Returns. Bluestone has not ever received written notice
from any Governmental Body in a jurisdiction where it does not currently file
Tax Returns or reports to the effect that it is or may be subject to taxation by
that jurisdiction.

 

2.9            Except for the Contracts for the purchase of the Sulfatos
Interest and the Bluestone Capital Commitment, Bluestone is not a party to any
Contract.

 

2.10         There is no pending or threatened Action to which Bluestone is or
may become a party or otherwise involved, and Bluestone is not subject to any
Order.

 

2.11         No Person has acted as a finder, broker, or other intermediary on
behalf of Bluestone or the Bluestone Members in connection with this Agreement
or the transactions contemplated hereby, and no Person is entitled to any
broker’s or finder’s fee or similar fee with respect to this Agreement or such
transactions as a result of actions taken by Bluestone or the Bluestone Members.

 



3

 

 

 

 

3.               Securities and Ownership Representations

 

3.1            Each Bluestone Shareholder represents and warrants to the
Company, with respect to the Equity Interests of Bluestone sold, transferred and
exchanged pursuant to Section 1, that he, she or it is the sole and exclusive
owner of such Equity Interests, and such Equity Interests are owned free and
clear of any Encumbrance.

 

3.2            Each Bluestone Member represents and warrants to the Company
that, with respect to the shares of Company Common Stock that such Member
acquired pursuant to Section 1, which in the case of Camus shall be deemed to
include the shares of Company Common Stock issuable to Manfredi but assigned to
Camus pursuant to this Agreement (with respect to each member, the "Member's
Shares"):

 

(a)             Such Member will acquire such Member's Shares for such member's
own account for investment and not with a view to, or for resale in connection
with, a distribution of such Member's Shares within the meaning of the
Securities Act;

 

(b)            Such Member understands that (i) such member's Shares have not
been registered under the Securities Act and are therefore “restricted
securities” within the meaning of the Securities Act; and (ii) such member may
not Transfer such Member's Shares except pursuant to an effective registration
statement under the Securities Act or an exemption from such registration.

 

(c)             Such Member understands that an investment in such Member's
Shares involves risk.

 

(d)            Such Member has such knowledge and experience in financial and
business matters that such member is capable of evaluating the merits and risks
of an investment in such Member's Shares and in protecting such member's own
interests in connection with this transaction;

 

(e)             Such Member has had the opportunity to investigate the business
and affairs of the Company and to ask questions of the Company’s officers,
either directly or through the Company’s authorized representatives.

 

3.3            Camus and Manfredi each represent to the Company that (a) he is
not a resident of the United States, and he was at all times in connection with
the acquisition of his Member's Shares outside of the United States; (b) he is
not a U.S. Person and is not acquiring his Member's Shares the Securities for
the account or benefit of any U.S. Person; (c) he agrees to resell his Member's
Shares in the United States only in accordance with the provisions of Regulation
S under the Securities Act, or pursuant to registration or an exemption from
registration under the Securities Act, and (d) he agrees not to engage in
hedging transactions with regard to such Member's Shares unless in compliance
with the Securities Act. ]

 

3.4            Fidelity and de Maison each represent to the Company that it or
she is an “accredited investor” as defined in Regulation D under the Securities
Act.

 



4

 

 

 

3.5            With respect to each Bluestone Member who is not a US Person,
such Member agrees that each certificate evidencing such Member's Shares will
bear the following or a similar legend, as applicable:

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT. IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.”

 

3.6            With respect to each Bluestone Member who is a US Person, such
Member agrees that each certificate evidencing such Member's Shares will bear
the following or a similar legend, as applicable:

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND MAY NOT BE OFFERED OR
SOLD, DIRECTLY OR INDIRECTLY, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN
A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT.

 

3.7            Each Bluestone Shareholder represents and warrants to the Company
that neither the execution and delivery of this Agreement nor the performance of
such Shareholder's obligations contemplated hereby will (a) violate or conflict
with any Order or applicable Legal Requirement of any Governmental Body having
jurisdiction over such Shareholder, (c) result in the acceleration of
obligations, breach or termination of, or constitute a default under, any
Contract to which such Shareholder is subject; or (d) requires such Shareholder
to obtain any Consent from any Governmental Body or under any Contract to which
such Shareholder is subject.

 



5

 

 

 

3.8            Each Bluestone Shareholder represents and warrants to the Company
that: (a) as a result of the sale, transfer and exchange under Section 1, such
Shareholder holds no Equity Interests in Bluestone; and (b) such Shareholder is
not a party to any Contract with Bluestone (other than the Bluestone Capital
Commitment; and (c) Bluestone has not obligation or liability to such
Shareholder of any type or nature whatsoever, including without limitation, any
compensation, fees, benefits or reimbursements, and to the extent any such
obligation or liability exists, it is hereby released in consideration of the
issuance to such Shareholder of the shares of Company Common Stock pursuant to
Section 1.

 

4.               Representations and Warranties of the Company

 

The Company hereby represents and warrants to the Bluestone Members that as of
the Effective Date:

 

4.1            The Company is a corporation duly organized and validly existing
and in good standing under the laws of the State of Utah. The Company has the
requisite power and authority to own and operate its assets, properties and
business and to carry on its obligations hereunder.

 

4.2            The Company has the requisite power and authority to execute and
deliver this Agreement and any other agreements contemplated hereby to which it
is a party and to perform any obligations hereunder and thereunder. This
Agreement and any other agreements contemplated hereby to which it is a party
have been duly executed and delivered by the Company and, assuming due execution
and delivery hereof and thereof by Bluestone, as the case may be, constitute the
valid, binding and enforceable obligations of the Company, enforceable against
the Company in accordance with their terms.

 

4.3            Neither the execution and delivery of this Agreement nor the
performance of the obligations of either the Company contemplated hereby will
(a) violate the Charter Documents of either the Company, (b) violate or conflict
with any Order or applicable Legal Requirement of any Governmental Body having
jurisdiction over either the Company or their assets or properties, (c) result
in the acceleration of obligations, breach or termination of, or constitute a
default under, any Contract to which the Company is subject; of (d) require the
Company to obtain any Consent from any Governmental Body or under any Contract
to which either the Company is subject.

 

4.4            The authorized capital stock of the Company consists of
100,000,000 shares of Company Common Stock, of which approximately 2,830,000
shares (the “Company Shares”) are issued and outstanding as of the Effective
Date. All of the Company Shares have been validly issued and are fully paid and
non-assessable, and were issued in compliance with all applicable federal and
state securities laws. The Company has no outstanding Stock Equivalents. The
Company is not a party to any Contract requiring it to purchase, redeem or
otherwise acquire, any the Company Closing Shares or any shares of the capital
stock of the Company.

 

4.5            The shares of Company Common Stock issued to the Bluestone
Members pursuant to Section 1 are duly authorized, fully paid and
non-assessable.

 



6

 

 

 

5.               Santa Teresa Minerals; Bluestone Capital Commitment

 

5.1            Pursuant to that certain Stock Purchase Agreement, dated as of
January 26, 2012, by and between Santa Teresa Minerals, S.A. (“Santa Teresa”), a
corporation organized under the laws of Chile, and Bluestone, as amended by that
certain Amendment No. 1, dated as of February 15, 2012 (the “Sulfatos
Agreement"), Santa Teresa sold to Bluestone all of its outstanding Equity
Interests in Sulfatos, which represented a 60% of the outstanding Equity
Interests in Sulfatos, for: (a) the assumption by Bluestone of a loan to de
Maison in the amount of $1.1 million (the "Assumed Loan"); (b)  1.1 million in
cash payable in 2012 (of which $291,000 had been paid prior to the date hereof
through payments by de Maison directly to Santa Teresa on behalf of Bluestone in
fulfillment of her loan commitment); and (c) a 20% interest in Bluestone (the
"Bluestone Interest"). The Bluestone Interest was never reflected on the books
and records of Bluestone, and the existence of such Interest would be
inconsistent with the representations of the Bluestone Members under this
Agreement that the Company acquired all of the outstanding Equity Interests of
Bluestone. Accordingly, de Maison entered into that certain Agreement dated
October 16, 2012 with Santa Teresa pursuant to which Santa Teresa waived and
released any claim to any Equity Interests in Bluestone or Lustros and their
affiliated companies, with Bluestone and the Company express third party
beneficiaries of that waiver and release.

 

5.2            de Maison hereby acknowledges and confirms the Bluestone Capital
Commitment, and further acknowledges, confirms and agrees that the fulfillment
of the Bluestone Capital Commitment does not entitle her to any further
consideration (including Equity Interests) of Bluestone, the Company or any
other Person (other than the repayment of the loans), in that the consideration
for such commitment was the right to acquire shares of Bluestone, which right
has been sold and transferred to the Company pursuant to Section 1.

 

6.               Further Assurance

 

Each Bluestone Shareholder agrees to take such actions and execute, acknowledge
and deliver to the Company such further instruments of assignment, conveyance
and transfer and take any other action as the Company may reasonably request in
order to more effectively convey, sell, transfer and assign to the Company its
right, title and interest in and to the Equity Interests in Bluestone.

 

7.               Confidentiality

 

7.1            Each Bluestone Shareholder agrees not to use or disclose to any
Person, directly or indirectly, any Confidential Information of Bluestone;
provided, however that the foregoing restriction shall not apply to the extent
that: (a) such use or disclosure is required by an Order of a court of competent
jurisdiction provided that such member must promptly give the Company written
notice of such Order; (b) such use or disclosure is authorized in writing by the
Company, (c) on or before the time of the alleged breach, the Confidential
Information has been received by such member from a third party without breach
of a nondisclosure obligation of the third party, (d) on or before the time of
the alleged breach, the Confidential Information has been disclosed to the
public by the Company or has otherwise become generally available to the public
other than through a disclosure by such member or by a Person acting in concert
with such member. Notwithstanding the foregoing, each Bluestone Shareholder may
make Confidential Information available to their respective counsel, accountants
and financial advisors; provided that such member shall be liable for any
unauthorized disclosure by such Persons.

 



7

 

 

 

7.2            Each Bluestone Shareholder acknowledges that, in the event of any
breach of the provisions of this Section 7, the Company might not be fully or
adequately compensated by recovery of damages alone. Accordingly, each Bluestone
Shareholder agrees that, in addition to any other relief to which the Company
may become entitled, the Company will be entitled to temporary and permanent
injunctive and other equitable relief, and that evidence of any breach of this
Agreement will constitute, for the purposes of all judicial determinations of
the issues of injunctive relief, conclusive proof of all elements necessary to
entitle Injured Party to temporary and permanent injunctive relief against the
party in breach.

 

8.               Survival of Representations and Warranties

 

8.1            All representations and warranties made by each of the Parties
hereto shall survive the Closing for a period of 24 months after the Effective
Date, except that representations and warranties in Section 2.2 (Power and
Enforceability); Section 2.3 (Sulfatos Interests); Section 2.6 (Ownership of
Bluestone); Section 3 (Bluestone Member's Representations); and Section 4 (the
Company's Representations) shall survive forever.

 

8.2            A claim with respect to a breach of a representation or a
warranty shall not be foreclosed if the maker of such claim shall have made such
claim in writing to the other Party prior to the expiration of the survival
period described above.

 

9.               Indemnification

 

9.1            Each Bluestone Shareholder agrees to indemnify, defend and hold
harmless the Company, Bluestone and their respective directors, officers,
employees and shareholders, acting in their capacities as such (collectively,
the “Company Indemnified Parties”), from and against any and all claims,
demands, losses, costs, expenses, obligations, liabilities and damages,
including interest, penalties, and reasonable attorneys’ fees (“Damages”),
incurred by any of the Company Indemnified Parties arising, resulting from, or
relating to:

 

(a)             any breach of the representations or warranties made by such
Bluestone Shareholder under Section 3 of this Agreement; or

 

(b)            any default by such Bluestone Shareholder in the performance of
any of its, his or their respective obligations under this Agreement.

9.2            The Bluestone Members jointly and severally agree to indemnify,
defend and hold harmless the Company Indemnified Parties from and against any
and all Damages incurred by any of the Company Indemnified Parties arising,
resulting from, or relating to any breach of the representations or warranties
made by the Bluestone Members under Section 2 of this Agreement.

 

9.3            The Company agrees to indemnify, defend and hold harmless the
Bluestone Shareholders and their respective trustees, acting in their capacities
as such (collectively, the “Bluestone Indemnified Parties”), against any and all
Damages, incurred by any of the Bluestone Indemnified Parties arising, resulting
from, or relating to:

 



8

 

 

 

(a)             any breach of the representations or warranties made by the
Company under this Agreement; or

 

(b)            any default by any of the Company in the performance of any of
its obligations under this Agreement.

 

9.4            No claims shall be made by an Company Indemnified Party for
indemnification from the Bluestone Shareholders pursuant to Section 9.1 or 9.2,
or by a Bluestone Indemnified Party for indemnification from the Company
pursuant to Section 9.3, after the survival period for such representation and
warranty under Section 8.

 

9.5            If a claim for Damages (a “Claim”) is to be made by a party
entitled to indemnification hereunder (an “Indemnified Party”) against the
indemnifying party (the “Indemnifying Party”), the Indemnified Party shall give
written notice (a “Claim Notice”) to the Indemnifying Party, which notice shall
specify whether the Claim arises as a result of a claim by a Person that is not
a Party to this Agreement against the Indemnified Party (a “Third-Party Claim”)
or whether the Claim does not so arise (a “Direct Claim”), and shall also
specify (to the extent that the information is available) the factual basis for
the Claim and the amount of the Damages, if known.

 

9.6            If a Claim is a Third-Party Claim under this Section 9, then the
Indemnified Party shall notify the Indemnifying Party thereof promptly;
provided, however, that no delay on the part of the Indemnified Party in
notifying any Indemnifying Party shall relieve the Indemnifying Party from any
liability or obligation unless (and only to the extent) that the Indemnifying
Party thereby is damaged. With respect to a Third-Party Claim:

 

(a)             If after receipt of the Claim Notice the Indemnifying Party
acknowledges in writing to the Indemnified Party that the Indemnifying Party
shall be obligated under the terms of its indemnity hereunder in connection with
such Third-Party Claim, the Indemnifying Party shall be entitled, if it so
elects at its own cost, risk and expense, and subject to the rights of an
insurer or other Person having liability therefor, (i) to take control of the
defense and investigation of such Claim; (ii) to employ and engage attorneys of
its own choice, but, in any event, reasonably acceptable to the Indemnified
Party, to handle and defend the same unless the named parties to such Claim
(including, without limitation, any impleaded parties) include both the
Indemnifying Party and the Indemnified Party and the Indemnified Party has been
advised in writing by counsel that there may be one or more legal defenses
available to such Indemnified Party that are different from or additional to
those available to the Indemnifying Party, in which event the Indemnified Party
shall be entitled, at the Indemnifying Party’s cost, risk and expense, to one
firm of separate counsel of its own choosing; and (iii) to compromise or settle
such action, which compromise or settlement shall be made only with the written
consent of the Indemnified Party, such consent not to be unreasonably withheld
or delayed, and provided that such compromise or settlement requires no payment
obligation by the Indemnified Party (unless the Indemnifying Party concurrently
pays to the Indemnified Party the full amount of such payment obligation).

 



9

 

 

 

(b)            The Indemnified Party may, in its sole discretion and at its sole
cost, employ counsel to represent it (in addition to counsel employed by the
Indemnifying Party, at its own expense) in any such matter, and in such event
counsel selected by the Indemnifying Party shall be required to cooperate with
such counsel of the Indemnified Party in such defense, compromise or settlement
for the purpose of informing and sharing information with such Indemnified
Party. In any such Third-Party Claim, the Indemnified Party will, at its own
expense, make available to the Indemnifying Party those employees of the
Indemnified Party or its Affiliates whose assistance, testimony or presence is
necessary to assist the Indemnifying Party in evaluating and in defending any
such Proceeding; provided, however, that any such access shall be conducted in
such a manner as not to interfere with the operations of the businesses of the
Indemnified Party and its Affiliates.

 

(c)             If the Indemnifying Party fails to assume the defense of such
Claim within 15 calendar days after receipt of the Claim Notice, the Indemnified
Party against which such Claim has been asserted will (upon delivering notice to
such effect to the Indemnifying Party) have the right to undertake, at the
Indemnifying Party’s cost and expense, the defense, compromise or settlement of
such Claim on behalf of and for the account and risk of the Indemnifying Party.
If the Indemnified Party assumes the defense of the Claim, the Indemnified Party
will keep the Indemnifying Party reasonably informed of the progress of any such
defense, compromise or settlement. The Indemnifying Party shall be liable for
any settlement of any action effected pursuant to and in accordance with this
Section 9.6 and for any final judgment (subject to any right of appeal) and the
Indemnifying Party agrees to indemnify and hold harmless the Indemnified Party
from and against any Damages by reason of such settlement or judgment.

 

10.            General Provisions

 

10.1         Construction. This Agreement shall be construed in accordance with
the laws of the State of California, United States of America, without giving
effect to the principles of conflicts of law thereof.

 

10.2         Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission,
email transmission of a pdf format data file or by first class, registered or
certified mail, postage prepaid, addressed to the party at the address set forth
on the signature page of this Agreement. Any Notice, other than a Notice sent by
registered or certified mail or facsimile transmission, shall be effective when
received; a Notice sent by registered or certified mail, postage prepaid return
receipt requested, shall be effective on the earlier of when received or the
third day following deposit in the United States mails (or on the seventh day if
sent to or from an address outside the United States); a Notice sent by
facsimile transmission shall be effective when transmitted so long as the
transmitting machine has provided electronic confirmation of such transmission.
Any party may from time to time change its address for further Notices hereunder
by giving notice to the other party in the manner prescribed in this Section.

 

10.3         Assignments. This Agreement shall not be assignable by any Party
without the prior written consent of the other Parties.

 

 



10

 

 

10.4         Expenses. Except as otherwise provided in this Agreement, each
Party to this Agreement shall bear his or its own costs and expenses incurred in
connection with this Agreement.

 

10.5         Remedies. Except as otherwise expressly provided herein, none of
the remedies set forth in this Agreement is intended to be exclusive, and each
Party shall have all other remedies now or hereafter existing at law, in equity,
by statute or otherwise. The election of any one or more remedies shall not
constitute a waiver of the right to pursue other available remedies.

 

10.6         Arbitration of Disputes

 

(a)             Each Party is required to notify the other Party, in writing, of
any dispute, claim, or controversy arising out of this Agreement. As to disputes
related to indemnification, the Parties will provide written notice in
accordance with this Agreement. As to all other disputes, the Parties will
provide notice in the form of a written description of the basis for the dispute
and the remedy sought, delivered in accordance with this Agreement. Other than
breaches or threatened breaches relating to the obligations set forth in
Section 7 (Confidentiality), if, within thirty (30) days after delivery of the
notice, the Parties are unable to resolve the dispute, then any Party may submit
the dispute to binding arbitration.

 

(b)            Other than breaches or threatened breaches relating to the
obligations set forth in Section 7 (Confidentiality) hereof, any dispute, claim,
or controversy arising out of this Agreement which cannot be resolved by the
Parties as set forth above, including but not limited to Claim for
indemnifications made pursuant to Section 7 , will be determined by binding
arbitration according to the Rules of International Commercial Arbitration of
the Arbitration and Mediation Center of the Santiago Chamber of Commerce in
effect at the time of the arbitration. The number of arbitrators shall be one,
the place of the arbitration shall be Santiago, Chile, and the language of the
arbitration shall be English. The law governing the agreement shall be the
substantive law of the state of California, United States of America.

 

(c)             The arbitrator will set a limited time period and establish
procedures designed to reduce the cost and time for discovery while allowing the
Parties an opportunity, adequate in the sole judgment of the arbitrator, to
discover relevant information from the opposing Parties about the subject matter
of the dispute. In an arbitration regarding a Claim for indemnification, the
decision of the arbitrator as to the validity and amount of any such Claim for
indemnification will be subject to the limitations set forth in this Agreement
and final, binding, and conclusive upon the Parties. In an arbitration to
resolve any other dispute, claim, or controversy arising out of this Agreement,
the decision of the arbitrator will be final, binding, and conclusive upon the
Parties.

 

(d)            The decision of the arbitrator will be written and will be
supported by written findings of fact and conclusions which will set forth the
award, judgment, decree or order awarded by the arbitrator. As part of such
award, the prevailing Party (as determined by the arbitrator) will be awarded
legal fees and expenses incurred in conjunction with the dispute and the losing
Party will be required to pay the arbitrator’s fees and the administrative fee
of the arbitrator. All payments required by the decision of the arbitrator will
be made within thirty (30) days after the decision of the arbitrator is
rendered. Judgment upon any award rendered by the arbitrator may be entered in
any court having jurisdiction.

 



11

 

 

 

(e)             The rights and remedies of the Parties hereto will be cumulative
(and not alternative). The Parties agree that, in the event of any breach or
threatened breach by any Party of any of the obligations set forth in Sections 7
(Confidentiality) for the benefit of any other Party, such other Party will be
entitled (in addition to any other remedy that may be available to it) to (i) a
decree or order of specific performance to enforce the observance and
performance of such covenant, obligation or other provision, and (ii) an
injunction restraining such breach or threatened breach in an arbitration
instituted pursuant to this Section 10.6

 

10.7         Attorneys’ Fees. Should any Party hereto retain counsel for the
purpose of enforcing, or, when there are reasonable facts to indicate a
potential material breach, preventing the breach of any provision hereof
including the institution of any action or proceeding, whether by arbitration,
judicial or quasi-judicial action or otherwise, to enforce any provision hereof
or for damages for any alleged breach of any provision hereof, or for a
declaration of such Party’s rights or obligations hereunder, then, if such
matter is settled by arbitration or judicial determination, the prevailing Party
shall be entitled to be reimbursed by the losing Party for all costs and
expenses incurred thereby, including reasonable attorneys’ fees for the services
rendered to such prevailing Party.

 

10.8         Entire Agreement. This Agreement and the exhibits and other
documents specifically referred to herein or required to be delivered pursuant
to the terms of this Agreement represent the entire agreement of the Parties
hereto with respect to the subject matter hereof, and supersede all prior
agreements, understandings, discussions, negotiations and commitments of any
kind. This Agreement may not be amended or supplement, nor may any rights
hereunder be waived, except in writing signed by each of the Parties affected
thereby. This Agreement is solely for the benefit of the Parties hereto and, to
the extent provided herein, their respective estates, heirs, successors,
Affiliates, directors, officers, employees, agents and representatives, and no
provision of this Agreement shall be deemed to confer upon other third parties
any remedy, claim, liability, reimbursement, cause of action or other right.

 

10.9         Section Headings. The section headings in this Agreement are
conveniences only, are not a part of this Agreement and shall not be used in
construing it. A reference to a "Section" in this Agreement means a Section of
this Agreement unless stated otherwise.

 

10.10     Severability. In the event that any provision or any part of this
Agreement is held to be illegal, invalid or unenforceable, such illegality,
invalidity or enforceability of any other provision or part of this Agreement.

 

10.11     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “pdf” signature
page were an original thereof.

 



12

 

 

 

10.12     Spanish Translation. To the extent of any inconsistency between this
English language version and the Spanish language translation of this Agreement,
the Agreement shall be construed in accordance with English.

 

[Signatures appear on following page.]

 

13

 

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Amended and Restated
Share Exchange Agreement as of the date first above written.

 

 

Lustros Inc. (f.k.a. Power-Save Energy Company)

 

By: /s/ GONZALO TRONCOSO

Name: Gonzalo Troncoso

Title: Chief Executive Officer

 

Address:

 

9025 Carlton Hills Blvd. Ste. A

Santee, CA 92071

Bluestone, S.A.

 

By: /s/ GONZALO TRONCOSO

Name: Gonzalo Troncoso

Title: President

 

Address:

 

9025 Carlton Hills Blvd. Ste. A

Santee, CA 92071

 

 

Fidelity Trust (Switzerland) A.G.

 

By: /s/ ZIRK ENGELBRECHT

Name: Zirk Engelbrecht

Title: Attorney-in-Fact

 

Address:

 

565 Walnut Avenue

Redlands, CA 92373

 

 

 

/s/ ANGELIQUE DE MAISON

Angelique de Maison

 

Address:

 

565 Walnut Avenue

Redlands, CA 92373

   

/s/ JUAN CARLOS CAMUS VILLEGAS

Juan Carlos Camus Villegas

 

Address:

____________________

____________________

 

 

/s/ ALFREDO ROVALDO MANFREDI AGUIRRE

Alfredo Rovaldo Manfredi Aguirre

 

Address:

____________________

____________________

 

 

 

 

14

 

APPENDIX I

 

“Action” shall mean any lawsuit, litigation, action, demand, mediation,
arbitration, investigation, suit, proceeding, arbitration or claim before any
court, Governmental Body or quasi-judicial body (such as an arbitrator or
alternative dispute resolution body or agency), whether formal or informal,
civil, criminal, administrative or investigative.

 

“Affiliate” with respect to any Person, shall mean (i) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the capital stock or
equity of such Person; (ii) each Person that controls, is controlled by or is
under common control with such Person or any Affiliate of such Person, (iii)
each of such Person’s officers, directors, joint venturers and partners, (iv)
any trust or beneficiary of a trust of which such Person is the sole trustee, or
(v) any lineal descendants, ancestors, spouse or former spouses (as part of a
marital dissolution) of such Person (or any trust for the benefit of such
Person). For the purpose of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of their management or policies, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agreement” shall have the meaning set forth in the introduction.

 

“Bluestone Indemnified Parties” shall have the meaning set forth in Section 9.5.

 

"Bluestone Member" shall meanFidelity, de Maison or Camus.

 

"Bluestone Shareholder" shall mean Fidelity, de Maison, Camus or Manfredi.

 

“Business Day” shall mean any day of the week other than a Saturday, Sunday, or
a legal holiday, or a bank holiday in the State of California.

 

“Company” shall have the meaning set forth in the introduction.

 

“Charter Documents” shall mean (i) the articles or certificate of incorporation,
all certificates of determination and designation, and the bylaws of a
corporation; (ii) the partnership agreement and any statement of partnership of
a general partnership; (iii) the limited partnership agreement and the
certificate or articles of limited partnership of a limited partnership; (iv)
the operating agreement, limited liability company agreement and the certificate
or articles of organization or formation of a limited liability company; (v) any
charter or similar document adopted or filed in connection with the creation,
formation or organization of any other Person; and (vi) any amendment to any of
the foregoing.

 

“Claim” shall have the meaning set forth in Section 9.5.

 

“Claim Notice” shall have the meaning set forth in Section 9.5.

 

“Company Common Stock” shall mean the common stock, par value $0.001 per share,
of the Company.

 



15

 

 

 

“Confidential Information” shall mean any information which is not public
knowledge regarding the Company, Bluestone, or any third party with whom any of
the Parties does business or from whom such Party receives information,
including but not limited to any business secret, trade secret, financial
information, proprietary software, internal procedure, business plan, marketing
plan, pricing strategy or policy, supplier list, or customer list.

 

“Consent” shall mean any approval, consent, ratification, waiver, Governmental
Authorization or other authorization.

 

“Contract” shall mean any agreement, contract, commitment, lease obligation,
promise, arrangement, understanding, or undertaking (whether written or oral and
whether express or implied) that is legally binding.

 

“Damages” shall have the meaning set forth in Section9.1.

 

“Direct Claim” shall have the meaning set forth in Section 9.5.

 

“Encumbrance” shall mean any liens, security interests, pledges, charges,
mortgages, conditional sales agreements, title retention agreements and other
encumbrances.

 

“Equity Interest” shall mean (i) with respect to a corporation, any and all
shares of capital stock and Stock Equivalents, (ii) with respect to a
partnership, limited liability company, trust or similar Person, any and all
units, interests or other partnership/limited liability company interests and
any Stock Equivalents and (iii) any other equity ownership or participation in a
Person.

 

“Governmental Authorization” shall mean any approval, consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Body or pursuant to any Legal
Requirement.

 

“Governmental Body” shall mean any: (a) nation, state, county, city, town,
village, district or other jurisdiction of any nature; (b) federal, state,
local, municipal, foreign or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal);
(d) multi-national organization or body; or (e) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature.

 

“Indemnified Party” shall have the meaning set forth in Section 9.5.

 

“Indemnifying Party” shall have the meaning set forth in Section 9.5.

 

“Legal Requirement” shall mean any federal, state, local, municipal, foreign,
international, multinational or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute or treaty.

 

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, matured or unmatured,
conditional or unconditional, latent or patent, accrued or unaccrued, liquidated
or unliquidated, or due or to become due.

 



16

 

 

 

 

“Order” shall mean any award, decision, injunction, judgment, order, ruling,
subpoena or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Body or by any arbitrator.

 

“Party” shall mean a party to this Agreement.

 

“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or Governmental Body.

 

"Santa Teresa" shall mean Santa Teresa Minerals, S.A., a corporation organized
under the laws of Chile.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

"Sulfatos" shall mean Sulfatos Chile, S.A., a corporation organized under the
laws of Chile.

 

"Sulfatos Interest" shall mean the shares of Sulfatos owned by Bluestone.

 

“Stock Equivalents” of any Person shall mean options, warrants, calls, rights,
commitments, convertible securities and other securities pursuant to which the
holder, directly or indirectly, has the right to acquire (with or without
additional consideration) capital stock or equity interests of such Person.

 

“Tax” or “Taxes” shall mean: (a) any income, corporation, gross receipts,
business, profits, gains, capital stock, capital duty, withholding, social
security, unemployment, disability, property, wealth, welfare, stamp, excise,
occupation, sales, use, value added, payroll, premium, property, or windfall
profits tax, estimated, ad valorem or excise tax, alternative or add-on minimum
tax or other similar tax (including, without limitation, any fee, assessment or
other charge in the nature of or in lieu of any tax) imposed by any Governmental
Body; and (b) any Liability for the payment of any amount of the type described
in clause (a) as a result of Bluestone being a successor to or transferee of any
other corporation at any time on or prior to the Closing Date, and any interest,
penalties, additions to tax (whether imposed by law, contractual agreement or
otherwise) and any Liability in respect of any tax as a result of being a member
of any affiliated, consolidated, combined, unitary or similar group.

 

“Tax Return” or “Tax Returns” shall mean any or all returns, declarations,
reports, statements and other documents required to be filed in respect of
Taxes, and any claims for refunds of Taxes, including any amendments or
supplements to any of the foregoing.

 

“Third-Party Claim” shall have the meaning set forth in Section 9.5.

 

“Transfer” shall mean sell, assign, transfer, pledge, license, grant a security
interest in, or otherwise dispose of, with or without consideration, and
“Transferred” shall have a correlative meaning.

 



17

 

 

 

"US Person" shall mean "U.S. Person" as such term is defined in Regulation S
under the Securities Act.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



18

